This is an appeal from an order of the court made after judgment directing the defendant to disclose assets. On the 9th day of August, 1943, the defendant in error filed a motion to dismiss upon jurisdictional grounds. We have examined the authorities cited by *Page 404 
movant herein and they reasonably sustain the proposition urged by the defendant in error that the appeal was not perfected by due and proper service of the case-made. Upon such examination we called for a response on the part of the plaintiff in error and no response has been filed.
As held by this court in French v. Bragg, 177 Okla. 43,55 P.2d 953, it is not the duty of this court to search for some theory upon which to sustain the jurisdiction to hear the cause.
The appeal is therefore dismissed.
CORN, C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. GIBSON, V.C.J., absent.